DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-8) in the reply filed on November 9, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 21-25 recite, “a first plurality of bonds of the pattern of anchoring bonds arranged to anchor the first portion of the tensioned elastic thread to the first and second web layers; and a second plurality of bonds of the pattern of anchoring bonds arranged to define pairs of bonds that anchor the second portion of the tensioned elastic thread to the first and second web layers.”  It is unclear as to whether the anchor bonds of the first portion are different than some of the anchor bonds of the second portion or if they are the same as seen in Fig. 6 of the Drawings.  For purposes of examination it is presumed that the anchor bonds are the same and that a pattern of anchor bonds are arranged for the first and second elastics so as to define pairs of bonds that anchor the respective portions of the elastic thread.  
Claim 7 recites, “wherein the plurality of rows of bonds are spaced apart from one another by a uniform spacing in a cross-machine direction; and wherein the uniform spacing defines a gap between a bond of one row of bonds and a bond of an adjacent row of bonds that is smaller than a diameter of the tensioned elastic thread in its non-tensioned state.”  It is unclear as to what direction “cross-machine” is relative to since this a claimed product.  For purposes of Examination it is presumed that Applicant recited the elastics of the composite run in a first direction with the anchoring bonds comprising a plurality of rows which are spaced apart from one another by a uniform spacing in a direction perpendicular to the first direction; wherein said uniform spacing defines a gap between a row of bonds and a bond of an adjacent row of bonds that is smaller than a diameter of the tensioned elastic thread in its non-tensioned state. 
Claim Rejections - 35 USC § 103
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20130255865) as evidenced by Ball et al. (US 4919738) in view of Polidori et al. (EP 3092997).
As to claim 1, Brown et al. (Brown) discloses an elastic composite structure (Fig. 6E below).  Brown discloses that the composite comprises of a plurality of tensioned elastics between a first web layer and a second web layer; a pattern of laminating bonds 90 that fuse the first web layer to the second web layer with a deactivated zone 74a (paragraph 92); wherein neither the cut end of the first portion of the tensioned elastic thread nor the cut end of the second portion of the tensioned elastic thread is bounded by a pair of adjacent laminating bonds of the pattern of laminating bonds spaced at a distance less than a distance between adjacent thread of the plurality of tensioned elastic threads (Id; paragraph 83).  As seen in Fig. 6E below, the space between adjacent laminating bonds 90 is less than the space between adjacent threads 77, 78.   

    PNG
    media_image1.png
    520
    729
    media_image1.png
    Greyscale

Brown discloses that the elastics may be bonded by dynamic mechanical bonding (paragraph 78), but fails to specifically teach or disclose that a pattern of anchor bonds are arranged for the first and second elastics so as to define pairs of bonds that anchor the respective portions of the elastic thread as currently claimed.  Polidori et al. (Polidori) disclose elastic composite webs (Abstract).  Polidori discloses that it is known and conventional in the art to use pairs of anchor weld/bonds to bond elastic strands between non-elastic webs (Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the anchor bonds/welds of Polidori in the elastic web taught by Brown because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing an known conventional and successful dynamic mechanical bond for bonding elastic strands/members between non-elastic webs.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 2, the elastic composite of claim 1 is taught as seen above.  Brown disclosed that when cutting tension elastics in a non-bonded region said cut ends of the elastics will retract or snap back to the bonded regions of the elastic (paragraph 83).   Hence the cut ends of the elastic in the composite of the above references as combined would snap back to the anchoring bonds and end up in the area between the anchoring bonds and laminating bonds as currently claimed.  
As to claim 3, the elastic composite of claim 1 is taught as seen above.  Brown discloses that the cut ends of the elastic strands do not overlap with any portion of the pattern of laminating bonds within the deactivated zone.
As to claim 4, the elastic composite of claim 1 is taught as seen above.  The elastic composite of the above references as combined does not have any adhesive in the anchored zone since it uses dynamic mechanical bonds.
As to claim 5, the elastic composite of claim 1 is taught as seen above. Polidori discloses that the anchor bonds are ultrasonic bonds and Brown discloses that the laminating bonds are ultrasonic bonds for the laminating bonds (paragraph 92).
As to claim 6, the elastic composite of claim 1 is taught as seen above. Brown discloses that laminating bonds may be thermal bonds since they are known functional equivalents (Id.), therefore it would have been obvious to replace the ultrasonic anchor bonds of Polidori with thermal bonds.
As to claim 7, the elastic composite of claim 1 is taught as seen above.  The elastics of the composite run in a first direction with the anchoring bonds comprising a plurality of rows which are spaced apart from one another by a uniform spacing in a direction perpendicular to the first direction; wherein said uniform spacing defines a gap between a row of bonds and a bond of an adjacent row of bonds that is smaller than a diameter of the tensioned elastic thread in its non-tensioned state (Fig. 3 of Polidori).
As to claim 8, the elastic composite of claim 1 is taught as seen above. Brown incorporates the teachings of Ball et al. by reference for teaching dynamic mechanical bonds (paragraphs 78 and 97).  Ball et al. discloses using a zig-zag pattern (Fig. 2) for dynamic mechanical bonds such as the laminating bonds 90 disclosed by Brown.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/           Examiner, Art Unit 1745